Per Curiam:
We think that the allowance for legal expenses in sustaining the will should be reduced from $5,000 to $2,000. The decree should provide that the allowance be paid to the executors, and that the award of costs and disbursements should be paid to the parties, not to their attorneys. But doubtless the executors and the parties will forthwith recognize the respective claims of their attorneys. There is no merit in the appeal of certain legatees from that part of the decree that directs the temporary administrator to hand over his charge to the executors. When permanent letters are issued, formal revocation of the temporary letters is not necessary, inasmuch as the issue of permanent letters in itself effects the retirement of the temporary administrator and discontinuance of his administration. (Redf. Surr. [7th ed.] 371.)
The decree of the Surrogate’s Court of Westchester county is modified in accord with this' opinion, and as so modified is affirmed, without costs.
Junks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.
Decree of the Surrogate’s Court of Westchester county modified in accord with opinion, and as so modified affirmed, without costs. Order to be settled before the Presiding Justice.